Citation Nr: 1135114	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period of January 31, 2007 through October 7, 2010.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, for the period beginning October 8, 2010.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent evaluation, effective January 31, 2007-the date on which the Veteran filed his initial claim for service connection.  The Veteran timely appealed his assigned evaluation.

The Veteran additionally disagreed with his assigned noncompensable evaluation for a right shin scar, and denials for claims of service connection for lumbar spine, left foot neuroma and actinic keratosis (claimed as a skin condition) disorders.  Those issues were addressed in the January 2009 statement of the case, along with the increased evaluation claim for PTSD.  The Veteran, however, did not complete appeal of those issues, indicating that he wished to only appeal the PTSD claim in his March 2009 substantive appeal, VA Form 9.  Accordingly, the Board does not have jurisdiction over those claims and will no longer address those claims in this decision or any other subsequent decision.  See 38 C.F.R. §§20.200, 20.202 (2010).

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2010; a transcript of that hearing is associated with the claims file.

Initially, this claim was before the Board in May 2011, when the Board remanded for the issuance of a supplemental statement of the case; that supplemental statement of the case was issued in July 2011.  Therefore, the Board finds that its remand order has been fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  The case had been returned to the Board at this time for further appellate review.

In an August 2011 rating decision, the Board notes that the Veteran's PTSD was given an increase to 70 percent disabling, effective October 8, 2010.  The Board has therefore recharacterized the issues before it on appeal in order to comport with this grant of benefits.

Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for his PTSD in January 2008.  The Board notes that such examination was almost 4 years ago.  Given the length of time since the last examination, the Board finds that the potential for a worsening of symptomatology exists.  Accordingly, on remand, the Board finds that a remand is necessary in order to afford the Veteran a new examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board notes that the Veteran submitted a list of doctors by whom he is treated, which included Dr. Florek, a private psychologist, and Dr. Price, a private social worker.  In his September 2010 hearing, the Veteran stated that he has seen those two treatment providers on a monthly basis for the last three years.  


The Board notes that examinations from Dr. Florek in March 2007 and October 2010 are of record, as is treatment note from Dr. Price from January 2008 and a treatment summary from October 2010 noting a specific treatment note from June 2007.  The Board notes that it does not appear that all of the treatment records from Drs. Florek and Price are of record.  

Accordingly, the Board finds that VA has failed in its duty to assist the Veteran and that, on remand, efforts to obtain these identified treatment records should be made.  Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private or VA treatment that he may have had for his PTSD since January 2007, including Drs. Florek and Price.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  

If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and provide a Global Assessment of Functioning score.  

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluation claim for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


